Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 09/28/2022 for Application No. 17/034,298.  Claims 1-4 are pending.

Priority
Receipt is acknowledged of certified copies of papers submitted on 10/27/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDSs’), submitted on 09/28/2020 and 10/14/2021 have been considered by the examiner. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a hydraulic driving device of a suction car having at least first traveling drive motor and pump, a switching valve and in combination with the features recited in the claim, particularly “a suction actuator configured to suction drive a 15suction device by being actuated by a hydraulic pressure; a supply channel that supplies oil to the suction actuator”. 
The closest prior art reference is Nozaki et al. (US 2008/0314675 A1). 
Nozaki discloses a hydraulic wheel-drive system for a working vehicle 1 including at least hydraulic motors 120(1, 2), pump 420, and driving-mode switching valves (600, 620/620E) configured to provide a low-speed (front-rear differential / high-torque) driving state and a high-speed / low torque state by increasing and decreasing the suction/discharge amount of the hydraulic pump main body 420 thereby enhancing transmission efficiency but does not disclose the particular features required by claim 1.  See Figures 1-2, 27A; Paragraphs [0232] and [0418] - [0421]; and the Summary of the invention and the Abstract.
Claims 2-4 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii et al. (US 7,726,425 B2) discloses a power transmission system of hydraulically driven working vehicle, see Figures 1, 3 and 7; and
Essig et al. (US 6,276,468 B1) discloses a hydrostatic vehicle drive with differential lock, see Figures 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659